UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer  Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the date of 01 November, 2010 ALLIED IRISH BANKS, public limited company   Bankcentre, Ballsbridge, Dublin 4, Republic of Ireland Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- FOR IMMEDIATE RELEASE 1st NOVEMBER 2010 AIB - Board Change Allied Irish Banks, p.l.c. ("AIB") [NYSE:AIB] announces that Group Managing Director, Mr. Colm Doherty, has formally stepped down today from the Board. This follows the announcement dated 30th September which stated that Mr. Doherty will depart AIB before the end of 2010. - ENDS - For further information please contact: Alan Kelly Catherine Burke General Manager, Corporate Services Head of Corporate Relations and Communications AIB Group AIB Group Dublin 4 Dublin 4 Tel: +353-1-6412162 Tel: +353-1-6413894 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  ALLIED IRISH BANKS, p.l.c. (Registrant) Date 01 November, 2010 By: Bernard Byrne Chief Financial Officer Allied Irish Banks, p.l.c.
